Citation Nr: 1759702	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type I.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from July 2005 to October 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for diabetes mellitus, type I, and assigned a 20 percent evaluation effective October 30, 2009, the day after the Veteran was discharged from service.  

The Veteran was scheduled for a hearing before the Board by videoconference from the RO in April 2014; however, the record reflects that he cancelled his hearing request and has not requested another hearing since that time.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2017).

The Board notes that this case was remanded previously on January 14, 2015.

The Board also notes that the issue regarding the continuation of entitlement to individual unemployability is under development at the RO.  As such, the Board will not address it at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the claim for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type I, must be remanded for additional development.  

Per the January 2015 Board remand directive, the Board notes that in December 2016, the Veteran was afforded a VA examination for his claim for entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type I.  

Upon review of the December 2016 VA examination report and opinion, however, the Board finds that an addendum VA opinion is necessary to be obtained before a decision can be reached on the merits of the claim for entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type I.  

Here, the December 2016 VA examiner stated in his opinion that the Veteran does not require regulation of activities as part of his medical management of diabetes mellitus, type I; however, the examiner also stated as part of his rationale:

Instead of regulating activities, as was previously required of Type 1 diabetes, the Veteran's continuous glucose monitor (CGM) regulates the amount of insulin in units per hour he receives from his insulin pump.  If veteran is performing strenuous activities, his CGM turns off the pump altogether to avoid hypoglycemia due to activity.  If the veteran exceeds his recommended carbohydrate/calorie during a particular period, his pump will deliver more insulin to prevent hyperglycemia due to over indulgence when the continuous glucose monitor senses the needed for additional insulin.  

January 2017 VA Diabetes Mellitus, Disability Benefits Questionnaire (emphasis added).  

Where the Board orders VA to provide a medical opinion, the resultant opinion must be adequate.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA medical opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Here, based on the fact that the examiner concluded that the Veteran's activities did not have to be regulated but gave as a rationale that the Veteran's activities did not have to be regulated because the Veteran is using a continuous glucose monitor "instead of having his activities regulated," the Board finds that a remand is necessary to obtain a clearer statement from the examiner.  Specifically, the examiner needs to provide an addendum opinion, explaining whether the examiner's conclusion means that if the Veteran were not using a continuous glucose monitor, the Veteran's level of severity of his diabetes mellitus, type I, would require regulation of activities as part of his medical management of diabetes mellitus, type I.  If this is the case, the examiner should then further state the date(s) as to when the Veteran's level of severity of his diabetes mellitus, type I, began requiring regulation of activities as part of his medical management of diabetes mellitus, type I.  

Moreover, in this case, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection.  Thus, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, while the examiner did report on the Veteran's historical mismanagement of his diabetes mellitus, type I, prior to the Veteran's obtaining a continuous glucose monitor, there is no opinion as to whether the Veteran's level of severity of his diabetes mellitus, type I, required regulation of activities as part of his medical management of diabetes mellitus, type I, prior to his obtaining a continuous glucose monitor and from the beginning of the appeal period.  See December 2016 VA examination report and opinion.  

Thus, upon remand, a retrospective medical opinion addressing the foregoing concern should also be obtained as well.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Furthermore the December 2016 VA examination report states that the Veteran has reported to the examiner that he is currently in receipt of social security disability benefits.  However, a review of the record reveals that VA has not yet requested the Veteran's social security disability benefit records from the Social Security Administration (SSA).  Because such relevant records could potentially help substantiate the Veteran's claim upon remand, VA should obtain them from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); 38 C.F.R. § 3.159(c)(2).  

In the same vein, if the RO obtains any social security disability benefits records, these records should be made available to the examiner who will prepare the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159 (e).

2. After the above development has been completed, provide the claims file, including the social security disability benefits records (if any) and this Board decision, to the examiner who performed the December 2016 VA examination, and obtain from that examiner an addendum opinion.  

If the examiner who performed the December 2016 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The examiner(s) is specifically instructed to provide the following information: 

(a) For the entire appeal period, or more specifically, based on all of the evidence submitted in support of the Veteran's claim for service connection to the present time, the examiner should comment on the severity of the Veteran's diabetes mellitus, type I, and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  

In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus, type I.  

If the examiner concludes that the Veteran's activities do not have to be regulated because of the fact that the Veteran is using a continuous glucose monitor, the examiner should then explain whether this means that if the Veteran were not using a continuous glucose monitor, the Veteran's level of severity of his diabetes mellitus, type I, would require regulation of activities as part of his medical management of diabetes mellitus, type I?  

If this is the case, the examiner should then further state the date(s) as to when the Veteran's level of severity of his diabetes mellitus, type I, began requiring regulation of activities as part of his medical management of diabetes mellitus, type I.  


The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus, type I.  It should be noted that the Veteran is separately service-connected for diabetic sensorimotor polyneuropathy with episodic neuropraxia of the right upper extremity associated with the diabetes mellitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




